1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    ESTATE OF ALEJANDRO SANCHEZ, et                    Case No. 1:18-cv-00977-DAD-BAM
      al.,
12                                                       ORDER REGARDING SEPTEMBER 25,
                     Plaintiffs,                         2019 INFORMAL DISCOVERY DISPUTE
13                                                       CONFERENCE
             vs.
14                                                       (Doc. Nos. 51, 52, 53, 54)
      COUNTY OF STANISLAUS, et al.,
15
                     Defendants.
16
17
18          On September 25, 2019, the Court held an Informal Discovery Dispute Conference on the
19   record to address the parties’ discovery dispute regarding the production of an autopsy report
20   identified as Bates Nos. COUNTY0182-185 concerning decedent Alejandro Sanchez’ death as
21   confidential pursuant to the terms of the parties’ stipulated protective order. The parties stipulated to
22   the Court’s informal ruling on their dispute. Counsel Paul Masuhara appeared by telephone on behalf
23   of Plaintiffs Estate of Alejandro Sanchez, Bertha Sanchez, Irene Mamourieh, Cristina Girardi, and
24   Marina Sanchez (“Plaintiffs”). Counsel John Whitefleet appeared by telephone on behalf of
25   Defendants County of Stanislaus, Stanislaus County Sheriff’s Department, Adam Christianson, Shane
26   Rohn, Brett Babbitt, Eugene Day, Justin Camara, Joseph Knittel, Zebedee Poust, and Hector Longoria
27
28

                                                         1
1    (“Defendants”). For the reasons discussed below and on the record, Plaintiffs’ request to remove the

2    confidential designation from the autopsy report is DENIED.

3           I.      RELEVANT BACKGROUND

4           Plaintiffs are proceeding in this civil rights action against Defendants on claims under 42

5    U.S.C. § 1983 for violation of the First, Fourth, and Fourteenth Amendments to the U.S. Constitution;

6    Article 1, Section 13 of the California Constitution; California’s Bane Act; assault/battery; negligence;

7    and wrongful death arising out of the officer-involved death of Mr. Sanchez. (Doc. No. 33.)

8    According to the complaint, Mr. Sanchez was at a truck stop on May 5, 2018 when his vehicle was

9    ordered towed for alleged expired registration tags and multiple Defendant law enforcement officers

10   attempted to detain him. (Id.) A physical confrontation lasting several minutes occurred and the

11   Defendant law enforcement officers allegedly took Mr. Sanchez to the ground and climbed on top of

12   him. (Id.) Mr. Sanchez subsequently died in custody before arriving at a jail or hospital due to

13   injuries purportedly caused by the Defendant law enforcement officers. (Id.)

14          On January 30, 2019, the parties filed a stipulated protective order, which the Court approved

15   on February 1, 2019. (Doc. Nos. 20, 21.) The stipulated protective order allows the parties to

16   designate certain documents as confidential subject to the terms therein if it is determined in good faith

17   that the documents are subject to protection under Federal Rule of Civil Procedure 26(c). (Id.) On

18   February 21, 2019, before the complaint had been amended to name the individual Defendant law

19   enforcement officers, Defendants County of Stanislaus, Stanislaus County Sheriff’s Department, and

20   Adam Christianson filed a motion for protective order pursuant to the procedures outlined by the

21   stipulated protective order for resolving disputes over designation of documents as confidential. (Doc.

22   No. 22.) This motion sought to maintain certain documents described as Sheriff’s Department reports

23   as confidential under the parties’ stipulated protective order because the Stanislaus County District

24   Attorney’s Office was conducting an ongoing criminal investigation into the events leading to Mr.

25   Sanchez’ death. (Id.) According to the motion and the declaration in support thereof, public

26   disclosure would undermine the integrity of the investigation and compromise the ability of the

27   Stanislaus County District Attorney’s Office to prosecute potential criminal charges. (Id.) The Court

28   granted the motion in part, ordering that subjective factual information would be produced as

                                                         2
1    confidential subject to the parties’ stipulated protective order while objective factual information

2    would not be required to be maintained confidentially. (Doc. No. 31.) Plaintiffs sought

3    reconsideration of the Court’s order, which District Judge Dale A. Drozd denied on June 20, 2019.

4    (Doc. No. 40.)

5           Defendants subsequently produced an autopsy report to Plaintiff’s counsel concerning the

6    death of Mr. Sanchez as confidential under the terms of the parties’ stipulated protective order. (See

7    Doc. Nos. 52, 53.) A dispute arose regarding the propriety of the confidential designation and the

8    parties requested an Informal Discovery Dispute Conference pursuant to the Court’s procedures for

9    informal resolution of discovery disputes . (Doc. No. 51.) The parties filed two-page letter briefs

10   outlining their respective positions and submitted a copy of the autopsy report to the Court for in

11   camera review. (See Doc. Nos. 52, 53.) On September 25, 2019, the Court held the Informal

12   Discovery Dispute Conference on the record. (Doc. No. 54.)

13          II.       LEGAL STANDARD

14          “As a general rule, the public is permitted ‘access to litigation documents and information

15   produced during discovery.’” In re Roman Catholic Archbishop of Portland in Oregon, 661 F.3d 417,

16   424 (9th Cir. 2011) (citations omitted). However, Federal Rule of Civil Procedure 26(c)(1) permits

17   the Court, for good cause, to “issue an order to protect a party or person from annoyance,

18   embarrassment, oppression, or undue burden or expense.” Id.; Fed. R. Civ. P. 26(c)(1). “The law . . .

19   gives district courts broad latitude to grant protective orders to prevent disclosure of materials for

20   many types of information[.] . . . The Supreme Court has interpreted [Rule 26(c)] as conferring ‘broad

21   discretion on the trial court to decide when a protective order is appropriate and what degree of

22   protection is required.’” See Phillips ex rel. Estates of Byrd v. General Motors Corp., 307 F.3d 1206,

23   1211 (9th Cir. 2002) (citation omitted). Good cause for issuance of a protective order requires a

24   showing “that specific prejudice or harm will result” if the protective order is not granted. In re Roman

25   Catholic Archbishop of Portland in Oregon, 661 F.3d at 424 (citing Foltz v. State Farm Mut. Auto.

26   Ins. Co., 331 F.3d 1122, 1130 (9th Cir.2003)). Where the protective order was entered pursuant to

27   stipulation of the parties without a prior showing of good cause and a party takes steps to release

28

                                                          3
1    documents subject to the stipulated order, then the party opposing disclosure has the burden of

2    establishing that there is good cause to continue protection of the information at issue. Id.

3           In considering a motion regarding the continued propriety of a confidentiality designation

4    pursuant to a stipulated protective order, the Court proceeds in two steps. In re Roman Catholic

5    Archbishop of Portland in Oregon, 661 F.3d at 424. First, the Court determines whether “a

6    particularized harm will result from disclosure of information to the public.” Id. (quoting Phillips, 307

7    F.3d at 1211). Second, where the Court finds that harm will result from disclosure, “then it must

8    proceed to balance ‘the public and private interests to decide whether [maintaining] a protective order

9    is necessary.” In re Roman Catholic Archbishop of Portland in Oregon, 661 F.3d at 424 (quoting

10   Phillips, 307 F.3d at 1211). The factors to be considered in balancing these interests are “(1) whether

11   disclosure will violate any privacy interests; (2) whether the information is being sought for a

12   legitimate purpose or for an improper purpose; (3) whether disclosure of the information will cause a

13   party embarrassment; (4) whether confidentiality is being sought over information important to public

14   health and safety; (5) whether the sharing of information among litigants will promote fairness and

15   efficiency; (6) whether a party benefitting from the order of confidentiality is a public entity or

16   official; and (7) whether the case involves issues important to the public.” Id. at 424 n. 5. Where this

17   two-part test weighs in favor of protection, the Court also considers whether redaction will

18   nevertheless allow disclosure. Id. at 525 (citing Foltz, 331 F.3d at 1136-1137).

19          III.    DISCUSSION

20          As to the first step of the analysis, which considers the particularized harm resulting from

21   disclosure, Defendants argue that the particularized harm remains the same as was articulated in their

22   February 21, 2019 motion for protective order, namely that the disclosure would hinder the Stanislaus

23   County District Attorney’s ongoing criminal investigation in to the events leading to Mr. Sanchez’

24   death. Defendants contend that, pursuant to the Court’s prior order, the autopsy report is properly

25   considered subjective information that should be protected from public disclosure. Plaintiffs, in turn,

26   argue that the ongoing investigation is not a particularized harm because it is uncertain when it will

27   begin or end and the autopsy report is nonetheless properly considered objective, and not subjective,

28   information that should have been produced without a protective order.

                                                          4
1              The Court finds that Defendants have articulated a particularized harm in that disclosure would

2    hinder the ongoing parallel criminal investigation by the Stanislaus County District Attorney’s Office

3    into the underlying events. Although Plaintiffs argue that this harm is not particularized because it is

4    uncertain when the investigation will begin or end, Defendants submitted a declaration from District

5    Attorney Birgit A. Fladager support of their prior motion stating that the investigation has begun and

6    once the investigating agency submits findings to her office her goal is to decide whether to file

7    charges within four to six months depending on the scope of the investigation and whether additional

8    investigation is needed. (Doc. No. 22-1.) Thus, the investigation has begun, is presently ongoing, and

9    a best estimate for its completion has been provided. (Id.) Moreover, as the Court found in its prior

10   order on Defendants’ motion for protective order, Ms. Fladager’s declaration identifies specific harm

11   that would result from disclosure of subjective factual information. (See Doc. No. 31 at pp. 8-9.)

12   Notably, Defendants do not make broad allegations of harm to potential future investigations, but

13   instead cite to a particular harm to a criminal investigation related to the underlying events that is

14   presently ongoing. This harm is neither speculative nor conclusory.

15             Both parties cite to the Court’s decision in Noble v. City of Fresno, 2017 WL 5665850 at *9

16   (E.D. Cal. Nov. 27, 2017) in arguing whether the autopsy report at issue is objective or subjective. In

17   Noble, the parties could not agree to a protective order and the defendants withheld all documents

18   from discovery. Noble, 2017 WL 5665850, at *1-2. On Plaintiffs’ motion to compel seeking

19   production of documents related to the underlying police shooting incident without any confidentiality

20   designation, the Court considered whether “objective information” should be disclosed subject to a

21   protective order. See id. at *4. The Court listed the “coroner’s report” within the category of

22   objective information, which the Court ordered to be disclosed without a protective order. See id. at

23   *4, 11.

24             However, Noble is not controlling for its characterization of an autopsy report as “objective.”

25   As an initial matter, the Court in Noble found that the Defendants had failed to establish that

26   protection was warranted for the objective factual information identified therein in part because Noble

27   solely involved an internal affairs investigation. Id. at 7. At the time of the Noble plaintiffs’ motion to

28   compel, the District Attorney had already reviewed the case and decided against pursuing criminal

                                                           5
1    charges. Id. (“Speculative future criminal charges based on open IA investigations are not entitled to

2    the same protection afforded to ongoing, criminal investigations conducted on the presumption that the

3    subject has committed a crime.”). Here, in contrast, Defendants have provided evidence of an ongoing

4    criminal investigation in to the underlying events. (See Doc. No. 22-1.) Moreover, the Court declined

5    to conduct an in camera review of the documents at issue in Noble and instead deferred to counsel to

6    identify and produce relevant and responsive documents consistent with the Court’s order. Id. at *9.

7    Here, the Court has reviewed the autopsy report at the parties’ request and finds that it is not akin to

8    the types of information which the Court has previously delineated as objective factual information,

9    such as “crime scene logs, Google images, crime scene sketches, 911 recordings, and video footage of

10   the scene.” (Doc. No. 31 at p. 8.) Instead, it reflects the subjective medical impressions and

11   conclusions of the medical examiner that is properly subject to protection pending the ongoing

12   criminal investigation in to the events leading to Mr. Sanchez’ death.

13          The Court accordingly proceeds to the second step of the analysis, “namely, whether the

14   balance of public and private interests weigh[s] in favor of . . . confidentiality.” In re Roman Catholic

15   Archbishop of Portland in Oregon, 661 F.3d at 427. As to whether disclosure will violate any privacy

16   interests, Plaintiffs note that Mr. Sanchez’ estate and family members affirmatively seek disclosure.

17   The Court, however, cannot accept the representation that the family has no objection to the potential

18   public dissemination of the autopsy report because it is unclear whether the family knows the contents

19   of the report. Here, the existing protective order precludes counsel from disclosing the autopsy report

20   to Plaintiffs or any other members of Mr. Sanchez’ family, as they are not with the permitted scope of

21   disclosure set forth in the parties’ stipulated protective order. (See Doc. No. 21 at ¶ 3.) Plaintiffs

22   further argue that the information is being sought for a legitimate purpose i.e. the cause of Mr.

23   Sanchez’ officer-involved death. However, the cause of Mr. Sanchez’ death is already known to

24   counsel, as the report has been disclosed to counsel, regardless of whether the autopsy report is

25   permitted to be disclosed to the public. The issue is whether the document should remain confidential

26   and not whether it should be disclosed in the first instance. Additionally, when asked at the Informal

27   Discovery Dispute Conference what purpose Plaintiffs were attempting to accomplish by seeking

28   removal of the confidential designation and what they wanted to do with the report, counsel for

                                                          6
1    Plaintiffs responded that there was no purpose in particular other than Plaintiffs simply did not believe

2    it was properly designated.

3            With respect to the remaining factors for balancing the public and private interests at issue,

4    Plaintiffs conclude that the disclosure of the information will not cause a party embarrassment, the

5    information is important to the public health and safety because it involves an officer-involved death,

6    the sharing of information will promote fairness and efficiency, the parties benefitting from

7    confidentiality are public entities or officials, and the case involves issues important to the public.

8            However, the Court notes “that the mere allegation of misconduct . . ., without more, does not

9    create a public interest sufficiently large to outweigh . . . private interests in confidentiality.” In re

10   Roman Catholic Archbishop of Portland in Oregon, 661 F.3d at 427. Moreover, unlike the cases cited

11   by Plaintiffs where the public had a strong interest in the disclosure of records related to alleged

12   officer misconduct, the public has no interest in the disclosure of the autopsy report. The document at

13   issue here does not reference any alleged police misconduct and is instead an after-the-fact medical

14   evaluation of the condition of the body. Autopsy reports are essentially records of the opinions of

15   medical examiners. Whether the report and autopsy were done properly are not at issue in this case

16   and, accordingly, there is no public interest in ensuring that the medical examiner has performed his

17   job duties properly. None of the public policies articulated by Plaintiffs underlying disclosure of

18   police misconduct equates to disclosure of autopsy reports. Furthermore, the public has an interest in

19   ensuring that criminal investigations into events such as those which led to Mr. Sanchez’ death are

20   conducted thoroughly and that their integrity is maintained. Accordingly, the Court finds that the

21   balance of public and private interests at issue here weighs in favor of confidentiality.

22           Finally, as the applicable test weighs in favor of protection, the Court also considers whether

23   redaction will nevertheless allow disclosure. Here, based on review of the document at issue, the

24   Court finds that the autopsy report could not easily be redacted to allow disclosure. At the Informal

25   Discovery Dispute Conference, Plaintiffs offered to redact any graphic, offensive, or sensitive medical

26   information. However, doing so would be insufficient because, as discussed above, the Court likewise

27   finds that the subjective impressions and opinions of the medical examiner are subject to protection

28   pending the ongoing criminal investigation by the Stanislaus County District Attorney. Redaction of

                                                           7
1    those subjective impressions and opinions as well as the sensitive medical information of Mr. Sanchez

2    would essentially amount to redaction of the entire document. Here, the document as a whole is

3    subject to protection and appropriate redaction would be impracticable.

4           IV.     CONCLUSION

5           For the foregoing reasons, Plaintiffs’ request to remove the confidential designation of the

6    autopsy report regarding Mr. Sanchez’ death identified as Bates Nos. COUNTY0182-185 is DENIED.

7    The parties are not precluded from revisiting the propriety of the confidential designation following

8    completion of any criminal investigation by the Stanislaus County District Attorney or at any other time

9    that parties may agree is necessary and appropriate.

10
11   IT IS SO ORDERED.

12
        Dated:     October 1, 2019                           /s/ Barbara   A. McAuliffe            _
13                                                     UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        8
